MEMORANDUM OPINION


No. 04-07-00155-CV

IN RE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
Hanna E. Abboud, M.D., Paolo Fanti, M.D., and Daniel Riley, M.D.

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	March 14, 2007

PETITION FOR WRIT OF MANDAMUS AND EMERGENCY MOTION FOR STAY DENIED
	The court has considered relators' petition for writ of mandamus and emergency motion for
stay.  See Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.--San Antonio 1997, orig.
proceeding) (noting trial court has reasonable time in which to rule on pending motions).  The court
is of the opinion that relief should be denied.  Accordingly, relators' petition for writ of mandamus
and emergency motion for stay are denied.
							PER CURIAM
1.  This proceeding arises out of Cause No. 2007-CI-02253, styled Juan Carlos Ayus, M.D. v. University of Texas
Health Science Center at San Antonio, Hanna E. Abboud, M.D., Paolo Fanti, M.D. and Daniel Riley, M.D., pending
in the 131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel presiding.